Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.


DETAILED ACTION

Response to Amendment
Claims 1-5, 7, 9 and 20 have been canceled.
Claims 6, 8, 10, 13 and 17 have been amended.
Claims 21-23 are newly added.
Claims 6, 8, 10-19 and 21-23 are pending.

Per Examiner’s Amendment
Claim 14 has been canceled.
Claim 13 has been amended.

Claims 6, 8, 10-13, 15-19 and 21-23 are allowed.



Response to Arguments

I.	Applicant’s arguments, see AFCP Remarks filed 4/19/2021, with respect to the pending claims have been fully considered and are persuasive.  Therefore the previous rejection of the claims has been withdrawn.



Examiner’s Amendment
II.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Atty. Leonard Hua on March 14, 2021.
	Claim 13 (Examiner’s Amended). A method for notifying a user of a device as to other users having one or more affinities in common with the user, the method comprising:
receiving, by the device, information regarding one or more affinities corresponding to multiple users from multiple devices of the multiple users which are proximate to the device;
determining, by the device, a total number of users which are proximate to the device and which have a first matching affinity in common with the device; and
providing a notification as to one or more affinities of the users proximate to the device, wherein the notification includes the determined total number of users which are proximate to the device and which have the first matching affinity in common with the device.
	Claim 14 (Canceled).




Reasons for Allowance

III.	The prior art or record fails to teach neither singly nor in combination, the claimed limitations of “providing, by the device, a notification as to one or more affinities of the users proximate to the device, wherein the notification includes the determined total number of users which are proximate to the device and which have the first matching affinity in common with the device” (Claim 13). Prior art Dunko et al (USPN 6,553,236) teach using an alarm to signal when members of a particular affinity group are within a certain location relative to the user device (col.2 lines 35-60). However the art fails to explicitly state that the alarm notification includes the determined total number of users proximate to the device with the matching affinity. The limitations of the allowed claims are not explicitly disclosed or remotely suggested in the prior 
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
IV.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTIE D. SHINGLES whose telephone number is (571) 272-3888.  The examiner can normally be reached on Monday-Thursday 9am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter-Anthony Pappas can be reached on 571-272-7646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, 

/KRISTIE D SHINGLES/Primary Examiner, Art Unit 2448